 1                                  UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Michael Hannah,                                           Case No.: 2:19-cv-00345-JAD-PAL

 4              Plaintiff

 5 v.                                                                       Order

 6 Review Journal et al.,                                             [ECF Nos. 6, 8, 9]

 7              Defendants

 8             On March 11, 2019, the magistrate judge granted Plaintiff Michael Hannah’s application

 9 to proceed in forma pauperis 1 and directed him to pay a partial filing fee. 2 Shortly after, Hannah

10 filed a motion to inform the court of his indigent status and about his inability to pay the partial

11 filing fee. 3 I deny the motion to inform but direct Hannah to file a new, fully-complete

12 application to proceed in forma pauperis demonstrating his indigent status.

13             Hannah has also filed two motions to amend and has attached “amended complaints.”4

14 These documents are not fully amended complaints. Instead, these documents appear to be

15 Hannah’s way of adding supplemental claims to his original complaint. Because any amended

16 complaint replaces any previously filed amended or original complaints, I deny Hannah’s

17 motions to amend as presented. 5 If Hannah desires to file an amended complaint, his amended

18
     1
19       ECF No. 1 (application).
     2
         ECF No. 5 (order).
20   3
         ECF No. 6 (motion).
21   4
         ECF Nos. 8, 8-1, 9, 9-1.
     5
     See Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989)
22
   (holding that “[t]he fact that a party was named in the original complaint is irrelevant; an
   amended pleading supersedes the original”); see also Lacey v. Maricopa Cnty., 693 F.3d 896,
23
   928 (9th Cir. 2012) (holding that for claims dismissed with prejudice, a plaintiff is not required
   to reallege such claims in a subsequent amended complaint to preserve them for appeal).
 1 complaint must contain all claims, defendants, and factual allegations that he wishes to pursue in

 2 this lawsuit; I will not piece documents together to determine Hannah’s claims. Hannah also

 3 must file that amended complaint on this Court’s approved prisoner civil-rights form and entitle

 4 it “First Amended Complaint.”

 5                                              Conclusion

 6         Accordingly, IT IS HEREBY ORDERED that the motion to inform the courts of

 7 indigence [ECF No. 6] is DENIED.

 8         IT IS FURTHER ORDERED that Hannah has until May 30, 2019, to either: (1) file a

 9 fully complete application to proceed in forma pauperis on the correct form with complete

10 financial attachments in compliance with 28 U.S.C. § 1915(a); or (2) pay the partial filing

11 fee of $8.83 as ordered by the magistrate judge on March 11, 2019. If Hannah fails to timely file

12 an application or pay the partial filing fee, I will dismiss this case without prejudice.

13         IT IS FURTHER ORDERED that the motions to amend [ECF Nos. 8, 9] are DENIED

14 without prejudice to Hannah’s ability to file a fully complete amended complaint incorporating

15 his additional claims by May 30, 2019. If Hannah fails to file a first-amended complaint by that

16 date, the operative complaint for screening will be the pleading at ECF No. 1-1 only. If Hannah

17 chooses to file an amended complaint, he must use the approved form and he will write the

18 words “First Amended” above the words “Civil Rights Complaint” in the caption.

19         IT IS FURTHER ORDERED that the Clerk of the Court is directed to SEND to Hannah:

20              x   the approved form application to proceed in forma pauperis by a prisoner, as well

21                  as the document entitled information and instructions for filing an in forma

22                  pauperis application; and

23



                                                      2
 1       x   the approved form for filing a § 1983 complaint, instructions for the same, and

 2           copies of his original complaint and supplements (ECF Nos. 1-1, 8-1, 9-1).

 3   Dated: April 30, 2019

 4                                                   _________________________________
                                                                    _____________
                                                                               ____
                                                                                  _ __
                                                                                    _ _____
                                                     U.S. District Judge
                                                                    udgge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                             3
